                   Case 20-11768-CSS          Doc 420       Filed 09/21/20   Page 1 of 2




                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE

                                                        )
In re:                                                  )    Chapter 11
                                                        )
LUCKY BRAND DUNGAREES, LLC, et al.                      )    Case No. 20-11768 (CSS)
                                                        )
                                                        )    (Jointly Administered)
                               Debtors.                 )

                 NOTICE OF APPEARANCE, REQUEST FOR MATRIX ENTRY
               AND REQUEST FOR SERVICE OF ALL NOTICES AND DOCUMENTS
    TO:      Clerk of the Court
             United States Bankruptcy Court
             District of Delaware
             824 Market Street
             Wilmington, DE 19801

             Please enter the appearance of Rachel B. Mersky, Esquire of the firm of Monzack

    Mersky Browder and Hochman, P.A as counsel for Waste Management (“WM”).                    WM is a

    creditor and, pursuant to the Bankruptcy Rules and Section 1109(b) of the Bankruptcy Code,

    hereby request that all notices given or required to be given in these cases be given to and served

    upon:
                                   Rachel B. Mersky
                                   MONZACK MERSKY BROWDER and HOCHMAN, P.A.
                                   1201 N. Orange Street, Suite 400
                                   Wilmington, DE 19801
                                   Telephone:   (302) 656-8162
                                   Facsimile:   (302) 656-2769
                                   E-mail:      rmersky@monlaw.com


             Please take further notice that pursuant to Section 1109(b) of the Bankruptcy Code, the

    foregoing request includes not only the notices referred to in the Bankruptcy Rules but also

    includes, without limitation, notices of any application, motion, petition, pleading, request,

    complaint, or demand, whether formal or informal, filed in this Chapter 11 case.


    {00218935-1}
               Case 20-11768-CSS         Doc 420      Filed 09/21/20     Page 2 of 2



         This Notice of Appearance and Demand for Notices and Papers shall not be deemed or

construed to be a waiver of WM’s right: (1) to have final orders in noncore matters entered only

after de novo review by a District Judge, (2) to trial by jury in any proceeding so triable in these

cases or any case, controversy, or proceeding related to these cases, (3) to have the District Court

withdraw the reference in any matter subject to mandatory or discretionary withdrawal, or (4) or

any other rights, claims, actions, defenses, setoffs, or recoupments to which WM is or may be

entitled, in law or in equity, all of which WM expressly reserves.



Dated: September 21, 2020


                                       MONZACK MERSKY BROWDER
                                       AND HOCHMAN, P.A.

                                       /s/ Rachel B. Mersky
                                       Rachel B. Mersky, Esquire (DE #2049)
                                       1201 N. Orange Street, Suite 400
                                       Wilmington, DE 19801-1155
                                       Telephone:     (302) 656-8162
                                       Facsimile:     (302) 656-2769
                                       Email:         rmersky@monlaw.com

                                       Attorneys for Waste Management




{00218935-1}
